DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30APR2021 has been entered. Claims 1 - 22 are currently pending in this application.
Applicant's arguments filed 30APR2021 have been fully considered but they are not persuasive. As to the applicant's arguments:

Argument 1: Claim Rejections: B. Rejections under 35 U.S.C. § 112: “Applicant has amended claim 1 in order to correct for proper antecedent basis. Accordingly, Applicant submits that the rejection of claim 1 under 35 U.S.C. § 112(b) is now moot and should be withdrawn.”
 Response 1: based on the amendment, the Rejection is withdrawn.

Argument 2: Claim Rejections: B. Rejections under 35 U.S.C. § 103: 1. Independent claim 1: “Shi's VSIM server does not provide the capability to "rewrite the eSIM for a different cellular data service or a data network of the different MNO to activate the eSIM. … Shi discloses that provisioning information may be updated on the VSIM server related to a newly selected service provider. However, this information from the VSIM server is transmitted to a new device (e.g., not previously provisioned). … Shi does not disclose that the mobile handset is equipped with a "eSIM" or an "an eSIM activation application" as recited by independent claim 1.
Shi's disclosed operation is not intended to ultimately "rewrite the eSIM," as the mobile handset of Shi is not intended to have an SIM or eSIM installed thereon. Moreover, Applicant respectfully submits that Shi's VSIM functionality does not involve "initiating an eSIM activation application on the at least one device comprising the eSIM" and "downloading a bound profile package to the at least one device comprising the eSIM via the eSIM activation application, wherein the assigned MNO receives the bound profile package from a subscription manager data preparation interface," and "automatically activating the eSIM via the eSIM activation application based on the bound profile package to facilitate over the air installation within the eSIM" as recited by independent claim 1, as amended. As previously discussed, Shi expressly discloses that its mobile handset relies on the VSIM server to receive provisioning information for a selected service provider. Because Shi's mobile handset is tied to the VSIM server, Shi does not utilize "an eSIM activation application" for activation and/or provisioning, as claimed.
Response 2: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claim 1 has changed. Applicant’s arguments with respect to Independent Claim 1 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.
Additionally, the Examiner notes that while no explicit definition or requirement as to what “rewrite/rewriting” entails (e.g., simply memory/storage that can be written to more than once, removing/erasing/deleting stored data in order to write over (in order to reuse the same memory/storage space, etc.), ¶ 0032 of SHI recites (in part):
“… users may backup their personal data to the VSIM server 102.  
Then, even if the entire mobile handset is lost or destroyed, their personal 
data is preserved, ready for reloading onto a replacement handset.  To restore 
their personal data preserved, users log onto the VSIM server 102 via the 
cellular telephone network, authenticating themselves by transmitting 
authentication credentials for comparison against previously stored 
authentication credentials.  Authenticated users are able to restore their 
personal data and, optionally, provisioning information to the replacement 
handset by having the information downloaded directly into the VSIM portion of 
the handset memory unit 105.

Examiner’s Note

The Examiner notes that the Examiner reached out to the Applicant’s Representative in an attempt to discuss possible clarification amendments that might move the Application forward. While discussion did not take place (see attached Interview Summary), the Examiner welcomes a future interview to discuss any possible amendments.
As noted in the last two Office Action, inconsistent reference to “e-SIM” and “eSIM” remain in the claims. While the amendment appears to address inconsistent citations in the Claims as to eSIM and/or e-SIM (nonetheless interpreted as equivalent), it is noted that Claims 13 and 21 still include citation to e-SIM.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



As amended, Independent Claim 1 recites (in part):
… wherein the assigned MNO receives the bound profile package from a subscription manager data preparation interface

Support for this amendment is interpreted as originated from e.g., ¶¶ 0020 and 0025 of the present published Specification (in part):
“In operation, a pathway also shows that a subscription manager data preparation interface (SM-DP+) 124 is engaged 124.  In general, SM-DPs are the entities which operate to securely encrypt the MNO credentials and communication profile ready for over the air installation within the eSIM. …” [¶ 0020]

“… The MNO service network processes are indicated by the dashed box 201.  The subscription on the eSIM device 203 is then activated via the device's application by downloading a bound profile package (SM-DP+ communication profile) 204.  The communication profile is requested through the SM-DP+ES9+ interface 205.  The MNO prepares the reserved profile in the SM-DP+205 and sends it to the eSIM containing device.” [¶ 0025] 

As noted in the Rejection (below), it is interpreted that SM-DP+ nodes are per NMO. From e.g., Fig. 2 and ¶¶ 0020 and 0025, it is also interpreted that it is the eSIM device (203) (eSIM activation App on Device, that receives the bound profile package from the SM-DP+ (205). 

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 22 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0349743 to HAMBLET in view of U.S. Patent Publication 2009/0163175 to SHI et al. (hereinafter “SHI”) and U.S. Patent Publication 2019/0069162 to LINDHEIMER et al. (hereinafter “LINDHEIMER”).

Regarding Claim 1 (Currently Amended), HAMBLET discloses a method for activating an embedded subscriber identity module (eSIM) device comprising:
initiating at least one device comprising an eSIM, 
wherein the eSIM is rewritable by any of a plurality of Mobile Network Operators (MNOs) such that a user can select any of the plurality of MNOs as an assigned MNO (the eSIM card 110 may be implemented as an embedded chip …  The eSIM card 110 is configured to be updated wirelessly with one or more different operator profiles. [¶ 0011] … The eSIM card 110 includes an eSIM application 120, a provisioning profile 122, and an operational profile 124. [¶ 0012] … The first cellular data ;
initiating an eSIM activation application on the at least one device comprising the eSIM (The eSIM card 110 includes an eSIM application 120, a provisioning , 
wherein a designated entitlement configuration server (ECS) enables authentication of a user associated with the eSIM for each of the plurality of MNOs on different networks such that the user can select any of the plurality of MNOs as the assigned MNO via the connection to the ECS (The first cellular data network 130 is connected to one or more entities 134 that operate a Business Support System ("BSS") self-service or web portal 136, an eSIM subscription manager 137, and an eSIM communication server 138. [¶ 0013] … the eSIM card 110 receives the operational profile 124 from the eSIM communication server 138. … after the eSIM card 110 receives the operational profile 124, the eSIM application 120 activates the operational profile 124 … which configures the eSIM card 110 to use the operational profile 124 to communicate over the second cellular data network 131 in accordance with a subscription type or service plan selected by the end user 108. [¶ 0015] … After the end user selects a particular service plan offered by a particular MNO, the particular MNO must configure the traditional SIM card or eSIM card within a particular cellular enabled device to operate on the particular MNO's authentication beyond the ECS in some way, shape, or form “enables” (i.e., is somehow involved) an authentication in the method/process of activating the user to one or more eSIMs; 2) it is not interpreted that the ECS necessarily “performs” any authentication itself – nor that the ECS is necessarily in path (i.e., flow) of any authentication that takes place; 3) it is ambiguous as to whether – or when (e.g., before or after user selection) – an MNO (or a plurality of MNOs) is authenticated; and 4) as illustrated in e.g., Fig 2, it can be interpreted that – at least - an ECN may reside in each of the plurality of MNOs (see e.g., ¶ 0025));
downloading a bound profile package to the at least one device comprising the eSIM via the eSIM activation application (… the eSIM card 110 receives the operational profile 124 from the eSIM communication server 138. … after the eSIM card 110 receives the operational profile 124, the eSIM application 120 activates the operational profile 124 … which configures the eSIM card 110 to use the operational profile 124 to communicate over the second cellular data network 131 in accordance with a subscription type or service plan selected by the end user 108. [¶ 0015] … The operator profile is configured by the particular MNO and includes information (e.g., an IMSI) that is used by the particular MNO to identify and authenticate the traditional SIM card or the eSIM card on the MNO's cellular data network. [¶ 0024]. …The system 100 … download the operational profile 124 directly to the eSIM card 110. … from the perspective of the end user 108, the end user 108 simply downloads the operational profile 124 , 
wherein the assigned MNO receives the bound profile package from a subscription manager data preparation interface (The operator profile is configured by the particular MNO and includes information (e.g., an IMSI) that is used by the particular MNO to identify and authenticate the traditional SIM card or the eSIM card on the MNO's cellular data network. [¶ 0024]. …The eSIM communication server 138 sends a transmission 220 that includes the selected operational profile 124 to the eSIM application 120. [¶ 0047]).  The Examiner notes: 1) that as no explicit definition or requirement for specific/explicit structure or functionality is claim or recited in the present disclosure (e.g., binding to a device, subscription, EID, eUICC, IMSI, etc.), “bound” is interpreted as simply a descriptive adjective of the profile package. See e.g., MPEP § MPEP 2111 CLAIM INTERPRETATION; BROADEST REASONABLE INTERPRETATION (BRI) and § 2173.01 INTERPRETING THE CLAIMS; ;
automatically activating the eSIM via the eSIM activation application based on the bound profile package to facilitate over the air installation within the eSIM, wherein automatically activating the eSIM comprises:
connecting the eSIM with a cellular data service or a data network of the assigned MNO based on the activation of the eSIM such that provisioning the eSIM … allows the user to switch selection of the assigned MNO for the eSIM to a different MNO from the plurality of MNOs, wherein switching the selection enables the different MNO to rewrite the eSIM for a different cellular data service or a data network of the different MNO to activate the eSIM (the eSIM card 110 may be implemented as an embedded chip …  The eSIM card 110 is configured to be updated wirelessly with one or more different operator profiles. [¶ 0011] … After the eSIM application 120 receives the transmission 220, the eSIM application 120 configures the eSIM card 110 to operate with the operational profile 124 instead of the provisioning profile 122.  … the eSIM application 120 may store and automatically activate the operational profile 124. [¶ 0048] … the eSIM subscription manager 137 selects a new operational profile and instructs the eSIM communication server 138 to download the new operational profile to the eSIM application 120.  The eSIM application 120 receives the new operational profile from the eSIM communication server 138 and activates the new operational profile.  Thus, the end user 108 enjoys the 

While HAMBLET discloses Authentication (see above), in the spirit of the present invention, SHI is further relied on to teach further comprising:
(a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of HAMBLET with that of SHI for advantage of a system and method for remotely downloading cellular telephone provisioning information and personal data to a mobile handset.  (SHI: ¶ 0001)
While noting that no explicit definition of “entitlement configuration servers” is found in the present disclosure, that HAMBLET (to one or more entities 134 that operate a Business Support System ("BSS") self-service or web portal 136, an eSIM subscription manager 137, and an eSIM communication server 138.  The BSS web portal 136, the eSIM subscription manager 137, and the eSIM communication server 138 may each be implemented by one or more computing devices … the BSS web entitlement configuration servers the combination of HAMBLET and SHI does not explicitly refer to network elements/servers as “entitlement configuration servers (ECS).” However, in the spirit of the present invention, and in the same field of endeavor, LINDHEIMER explicitly teaches an entitlement configuration server (ECS) (The "Secure Entitlement Server" (SES) may work to further distribute credentials (which can be SIM based or non-SIM based) through network signaling. [¶ 0038])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of HAMBLET and SHI with that of LINDHEIMER for advantage of enabling access for, e.g., IoT devices in an efficient way, one method is through a so-called Secure Entitlement Server, SES.  The "Secure Entitlement Server" (SES) may work to further distribute credentials (which can be SIM based or non-SIM based) through network signaling.  (LINDHEIMER: ¶ 0038)

Regarding Claim 2 (Currently Amended), the combination of HAMBLET, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches further comprising:
authorizing the eSIM via the connection to the [server] (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] …If the VSIM processor 113 determines that the user is an existing user with an existing user account stored on the VSIM database 104, the user will be prompted to enter their authentication credentials (step 262).  Once the authentication credentials are received via the VSIM server 102, the user will be verified if the entered authentication credentials match the authentication credentials stored within authentication database 106. [¶ 0067]), and 
wherein one or more of the initiating, connecting, or activating is carried out on different devices, carriers, and/or networks (users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the replacement handset by having the information downloaded directly into the VSIM portion of the handset memory unit 105. [¶ 0032] …the VSIM server 102 may access the OPC 140 or 141 of the selected service provider and request downloading of the provisioning information.  The VSIM server 102 then transmits the provisioning information to connection” requires action by both communicating devices.)

Motivation to combine the teaching of HAMBLET with that of SHI given in Claim 1 above.

Regarding Claim 3 (Previously Presented), the combination of HAMBLET, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches wherein the [server] is an anchor-point for the activation of the eSIM (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the replacement handset by having the information downloaded directly into the VSIM portion of the handset memory unit 105. [¶ 0032] … the mobile handset establishes a communication link via the cellular telephone network to the VSIM server 102, step 250. [¶ 0044] … When a user elects to execute a service contract with a specific service provider … the VSIM server 102 may access the OPC 140 or 141 of the selected service provider and request downloading of the provisioning information.  The VSIM server 102 then transmits the provisioning 
While noting that no explicit definition of “entitlement configuration servers” is found in the present disclosure, and while SHI discloses networks elements/servers performing functionality that may be referred to as entitlement configuration servers (FIG. 1 illustrates an overall architecture of an embodiment wherein a mobile handset 101 communicates over a cellular telephone network with a VSIM server 102 to send and receive personal data. [¶ 0029], SHI does not explicit refer to network elements/servers as “entitlement configuration servers (ECS).” However, in the spirit of the present invention, and in the same field of endeavor, LINDHEIMER explicitly teaches an entitlement configuration server (ECS) (The "Secure Entitlement Server" (SES) may work to further distribute credentials (which can be SIM based or non-SIM based) through network signaling. [¶ 0038])
Motivation to combine the teaching of HAMBLET with that of SHI given in Claim 1 above.

Regarding Claim 4 (Original), the combination of HAMBLET, SHI, and LINDHEIMER teaches the method of claim 1. 
While the combination of HAMBLET and SHI does not explicitly teach, or is not relied on to teach, LINDHEIMER further teaches wherein the [server] facilitates an integration of an open authorization authentication server of the MNO in order to associate the eSIM with an MNO subscription (Embedded SIMs are non-detachable SIMs that may be, for example, soldered in/on a device/chip.  One advantage with embedded SIMs is that they may be used to simplify the process where the operator is the center point of provisioning, and instead provisioning of an embedded SIM may be provided after the embedded SIM is "distributed" (i.e., the embedded SIM may come with the device). [¶ 0003] … The above use-cases demonstrate operations that may be performed by Secure Entitlement Server 135 to provision a Wi-Fi only device.  It may also be possible to leverage Secure Entitlement Server 135 and use it in conjunction with an electronic SIM (eSIM) server to provision an electronic Integrated Circuit Card IDentification eICCID to secondary device 131.  The logic may be similar and may be supported by Secure Entitlement Server 135. [¶ 0058] … Some embodiments of inventive concepts may allow a Secure Entitlement Server to be augmented with additional functionality as described in greater detail below including: an extendible Application Program Interface API exposed by the Secure Entitlement Server; and/or capabilities to provision and configure different network elements in the operator network from the Secure Entitlement Server. [¶ 0059])
Motivation to combine the teaching the combination of HAMBLET and SHI with that of LINDHEIMER given in Claim 1 above.

Regarding Claim 5 (Original), the combination of HAMBLET, SHI, and LINDHEIMER teaches the method of claim 1. 
 does not explicitly disclose, or is not relied on to disclose, SHI further teaches wherein the at least one device is selected from the group consisting of: a laptop, a cell phone, a printer, a tablet, glasses, a watch, a server, a cloud device, and an Internet of Things (IOT) device (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029])
Motivation to combine the teaching of HAMBLET with that of SHI given in Claim 1 above.

Regarding Claim 6 (Previously Presented), the combination of HAMBLET, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches wherein the at least one device comprising the eSIM is connected through the [server] and an MNO process is connected into an eSIM activation flow process (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the replacement handset by having the information downloaded directly into the VSIM portion of the handset memory unit 105. [¶ 0032] … the mobile handset establishes a communication link via the cellular telephone network to the VSIM server 102, step 250. 
Motivation to combine the teaching of HAMBLET with that of SHI given in Claim 1 above.

Regarding Claim 7 (Original), the combination of HAMBLET, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches further comprising activating the at least one device comprising the eSIM device without any end-user hardware dependencies (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the replacement handset by having the information downloaded directly into the VSIM portion of the handset memory unit 105. end-user hardware dependencies,” is not found in the present disclosure, ¶ 0038 of the present Specification is found to recite (in part):
… The process may also include activating an eSIM device without any end-user hardware dependencies. End-user hardware dependencies encompass, for example, in-store product assistance or QR Codes that the end-user must scan or activate prior to establishing a connection with the MNO system.

With “end-user hardware dependencies” interpreted as per ¶ 0038, SHI does not disclose any requirement for Negative Limitations, e.g., any “in-store product assistance or QR Codes” that would in any way limit the activation (see e.g., MPEP 2173.05(i) NEGATIVE LIMITATIONS).

Motivation to combine the teaching of HAMBLET with that of SHI given in Claim 1 above.

Regarding Claim 8 (Currently Amended), the features of Claim 8 are essentially the same as Claim 1 with a HAMBLET further disclosing a non-transitory computer readable medium comprising computer executable instructions stored thereon that, when executed by one or more processing units …  (computer-readable media provide nonvolatile storage of computer-readable instructions, data structures, program modules, and other data for the computing device 12. … computer-readable media … 

Regarding Claim 9 (Original), the combination of HAMBLET, SHI, and LINDHEIMER teaches the non-transitory computer readable medium of claim 8.
HAMBLET further discloses further comprising instructions stored thereon that, when executed by the one or more processing units, cause the one or more processing units to update the eSIM to an activated state (the eSIM application 120 may store and automatically activate the operational profile 124. [¶ 0048] … computer-readable media provide nonvolatile storage of computer-readable instructions, data structures, program modules, and other data for the computing device 12. … computer-readable media … accessible by the processing unit 21 may be considered components of the system memory 22. [¶ 0056]) 

Regarding Claim 10 (Original), the features of Claim 10 are essentially the same as Claim 5 with the non-transitory computer readable medium of claim 8 performing the Method of Claim 1 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 11 (Original), the features of Claim 11 are essentially the same as Claim 3 with the non-transitory computer readable medium of claim 8 performing the 

Regarding Claim 12 (Previously Presented), the features of Claim 12 are essentially the same as Claim 4 with the non-transitory computer readable medium of claim 8 performing the Method of Claim 1 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 13, the features of Claim 13 are essentially the same as Claim 1 with a HAMBLET further disclosing one or more processing units; and a non-transitory computer readable medium communicatively coupled to the one or more processing units and comprising computer executable instructions stored thereon that, when executed by the one or more processing units, cause the one or more processing units to …  (computer-readable media provide nonvolatile storage of computer-readable instructions, data structures, program modules, and other data for the computing device 12. … computer-readable media … accessible by the processing unit 21 may be considered components of the system memory 22. [¶ 0056])  performing the Method of Claim 1 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 14 (Previously Presented), the features of Claim 14 are essentially the same as Claim 5 with the system of claim 13 performing the Method of 

Regarding Claim 15 (Previously Presented), the features of Claim 15 are essentially the same as Claim 6 with the system of claim 13 performing the Method of Claim 1 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 16 (Currently Amended),, the features of Claim 16 are essentially the same as Claim 3 with the system of claim 13 performing the Method of Claim 1 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 17 (Original), the features of Claim 17 are essentially the same as Claim 4 with the system of claim 13 performing the Method of Claim 1 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 18 (Currently Amended), the combination of HAMBLET, SHI, and LINDHEIMER teaches the system of claim 13, wherein the non-transitory computer readable medium comprises further computer executable instructions stored thereon that, when executed by the one or more processing units, cause the one or more processing units to … 
HAMBLET further discloses:
activate the eSIM device without any end-user hardware dependencies (the eSIM application 120 may store and automatically activate the operational profile 124. [¶ 0048] The Examiner notes that while an explicit definition of “end-user hardware dependencies,” is not found in the present disclosure, with “end-user hardware dependencies” interpreted as per ¶ 0038, SHI does not disclose any requirement for Negative Limitations, e.g., any “in-store product assistance or QR Codes” that would in any way limit the activation (see e.g., MPEP 2173.05(i) NEGATIVE LIMITATIONS)

While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI further teaches:
authorize the eSIM (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] …If the VSIM processor 113 determines that the user is an existing user with an existing user account stored on the VSIM database 104, the user will be prompted to enter their authentication credentials (step 262).  Once the authentication credentials are received via the VSIM server 
verify the connection of the eSIM with a cellular data service or the data network of the assigned MNO (The virtual SIM or VSIM of the various embodiments described herein functionally takes the place of a SIM card in GSM handsets and stores the provisioning information in UMTS and CDMA handsets.  In operation, a mobile handset processor 107 recalls the network provisioning information stored in the memory unit 105 (instead of a SIM card) in order to connect to the cellular telephone network. [¶ 0031]. … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users are able to restore their personal data and, optionally, provisioning information to the replacement handset by having the information downloaded directly into the VSIM portion of the handset memory unit 105. [¶ 0032] … The Examiner notes that to “verify” is not interpreted as e.g., verification of a successful download/update/storage of eSIM profile/contents per se., but simply that communication can be performed using the eSIM profile as downloaded/updated/stored.)

Motivation to combine the teaching of HAMBLET with that of SHI given in Claim 1 above.

Regarding Claim 19 (Original), the features of Claim 19 are essentially the same as Claim 3 with the system of claim 13 and 18 performing the Method of Claim 1 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 20 (Original), the features of Claim 20 are essentially the same as Claim 4 with the system of claims 13 and 18 performing the Method of Claim 1 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 21 (Previously Presented), the combination of HAMBLET, SHI, and LINDHEIMER teaches the method of claim 1. 
While HAMBLET does not explicitly disclose, or is not relied on to disclose, SHI, further teaches where the e-SIM is industry standard compliant and rewritable by any of the plurality of Mobile Network Operators (MNOs) operating in compliance to the industry standard (a virtual SIM (VSIM) card capability so internal memory can be used to store provisioning information on all mobile handsets, including GSM, UMTS and CDMA varieties. [¶ 0029] … The virtual SIM or VSIM of the various embodiments described herein functionally takes the place of a SIM card in GSM handsets and stores the provisioning information in UMTS and CDMA handsets.  In operation, a mobile handset processor 107 recalls the network provisioning information stored in the memory unit 105 (instead of a SIM card) in order to connect to the cellular telephone network. [¶ 0031] … users log onto the VSIM server 102 via the cellular telephone network, authenticating themselves by transmitting authentication credentials for comparison against previously stored authentication credentials.  Authenticated users 

Motivation to combine the teaching of HAMBLET with that of SHI given in Claim 1 above.

Regarding Claim 22 (New), the combination of HAMBLET, SHI, and LINDHEIMER teaches the method of claim 1. 

While HAMBLET does not explicitly disclose, wherein the eSIM activation application establishes a connection between the eSIM and the designated ECS associated with the assigned MNO selected by the user from the plurality of MNOs (The end user 108 (see FIG. 1) selects one of the service plans P1-P3 displayed on the web interface 200 to which the end user 108 wishes to subscribe. [¶ 0040] … The eSIM communication server 138 sends a transmission 220 that includes the selected 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERNEST G TACSIK/           Examiner, Art Unit 2644